Citation Nr: 0010594	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  95-36 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied service connection for 
a back condition.  An appeal for an increased rating for the 
right foot subsequently arose.

In August 1997, the Board remanded the case to the RO to 
afford the veteran a hearing.  In October 1997, the veteran 
testified before an RO hearing officer and withdrew his 
request for a hearing before a member of the Board.  The RO 
returned the case to the Board. 

In a November 1998 decision, the Board denied an increased 
rating for the right foot but again remanded the remaining 
issue (service connection for a back disability) to give the 
veteran notice of the need to submit evidence or argument on 
the issue of whether his substantive appeal was timely 
received.  The RO has completed the requested development to 
the extent possible and the case is now ready for 
adjudication.  


FINDINGS OF FACT

1.  By rating action dated December 2, 1993, entitlement to 
service connection for a back condition was denied by the RO.

2.  The veteran was informed of the decision and his 
appellate rights by letter dated December 7, 1993.

3.  The veteran submitted a notice of disagreement on June 
24, 1994.

4.  Under cover letter dated April 7, 1995, the RO issued a 
statement of the case (SOC) with respect to the service 
connection claim.  

5.  The veteran did not submit a substantive appeal within 60 
days from the date of mailing of the SOC; the veteran 
submitted a substantive appeal on or about October 16, 1995.

6.  The veteran was notified of the pertinent laws and 
regulations governing the requirements for a timely 
substantive appeal and was invited to submit argument or 
evidence on the matter.


CONCLUSION OF LAW

The substantive appeal was not timely.  38 U.S.C.A. §§ 7105, 
7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(a), (b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of mailing of the RO's decision 
or determination.  A substantive appeal must be filed within 
60 days from the date the RO mails the statement of the case 
to the appellant or within the remainder of the one-year 
period from the date of the notification of the 
determination, whichever period ends later.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(a), (b) (1999).

If an applicant fails to complete an appeal within the 
required time, it is incumbent on the Board to reject the 
appeal.  This is not a matter within the Board's discretion; 
the timeliness standards for filing appeals are prescribed by 
law.  Under the provisions of 38 U.S.C.A. § 7108, if there is 
a failure to meet those standards, "An application for review 
on appeal shall not be entertained."  The U.S. Court of 
Appeals for Veterans Claims has held that in the absence of a 
timely substantive appeal the proper action for the Board is 
to dismiss the claim.  Roy v. Brown, 5 Vet. App. 554 (1993).

The service connection claim was denied by RO rating decision 
dated December 2, 1993.  As noted in the Board's November 
1998 remand, by letter dated December 7, 1993, the veteran 
was notified of the RO's decision.  At that time, the RO 
furnished procedural and appellate rights that explained the 
time limits and procedures for filing and perfecting an 
appeal.  The veteran thereafter submitted a notice of 
disagreement, which was received by the RO on June 24, 1994.  
The RO issued an SOC on April 7, 1995.  The SOC informed the 
veteran that he had 60 days to reply to the RO, or, in the 
alternative, he could apply for a time extension.

In this case, the deadline for submitting a substantive 
appeal expired 60 days after the date of mailing of the SOC, 
or June 7, 1995.  The veteran's VA Form 9, Appeal to the 
Board of Veterans' Appeals, is dated October 16, 1995, and 
apparently was received at the RO on or about that date 
(there is no visible date stamp).  As noted, the pertinent 
regulations require that the substantive appeal must have 
been received by June 7, 1995.  

The Board remanded this issue to the RO in November 1998, 
instructing the RO to inform the veteran of this matter and 
to give him the opportunity to present evidence or argument 
on the timeliness issue.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO informed the veteran of this deficiency in a 
March 1999 letter.  The letter offered the veteran a hearing 
on the matter, advised him that no further action would be 
taken for 60 days, and informed him that a supplemental 
statement of the case would then be issued.  The letter was 
mailed to his last known address and the letter has not been 
returned by the United States Postal Service as 
undeliverable.  The Board notes that no additional evidence 
or argument was received during that period.

By letter dated June 15, 1999, the veteran's representative 
invited the RO to issue a supplemental statement of the case.  
By letter dated September 30, 1999, the veteran's 
representative again invited the RO to issue a supplemental 
statement of the case.

In October 1999, the RO issued a supplemental statement of 
the case that supplied pertinent regulations concerning 
finality, new and material evidence, and time limits for 
filing a substantive appeal.

Neither the veteran nor his representative has offered any 
evidence or argument on the issue of whether the substantive 
appeal was timely submitted.  

The Board therefore finds that the veteran did not timely 
submit a substantive appeal with respect to his claim for 
service connection for a back disability.  The appeal is 
therefore dismissed.


ORDER

The appeal for entitlement to service connection for a back 
disability is dismissed.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 
- 5 -


- 3 -


